DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Response to Amendment
	This Office action is in response to the amendment filed on 9/17/2021, wherein claims 3-5, 7, 12-22, 24, 26-43, 45-48, 51-54, 56-58 and 61-63 are cancelled, claims 9-11, 23, 25, 44, 55, 59-60, 65 and 67 stand withdrawn, and claims 1-2, 6, 8, 49-50, 64, 66 and 68 are under consideration.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Fredlake on 3/07/2022.
The application has been amended as follows: 
In claim 1, the phrase “or a salt thereof” following the chemical formulas (IA) and (IIA) is deleted.
Claims 9-11, 23, 25, 44, 55, 59-60, 65 and 67 are cancelled.
Allowable Subject Matter
Claims 1-2, 6, 8, 49-50, 64, 66 and 68 are allowed.
The following is an examiner’s statement of reasons for allowance: The coalescing agents (IA) and (IIA) are well-known in the art as discussed in the Office action dated 6/17/2021. However, there is not an obvious reason for one skilled in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/VU A NGUYEN/Primary Examiner, Art Unit 1762